BX THE COURT.
1. Where a judgment '.has been regularly entered against joint defendants, and some have paid their pro rata, • on a bill filed by others, setting up a secret .agreement between themselves and plaintiffs that if they would abandon the defense, plain- . tiffs would not call upon them for any part of any judgment they might recover, a court ■ of equity will not grant relief. Such an agreement is a fraud upon their co-litigants, and will not be sustained.
2. Although, generally, contribution cannot • be enforced between wrong-doers, still this court will not interfere to assist some of them in escaping such part of the common burden ;as they are equitably bound to pay.
3. The marshal having collected part of the judgment from some of the defendants, will be permitted to collect the balance from the others, notwithstanding this secret agreement.
4.Although the assignee of a judgment takes it subject to all existing equities, yet such an agreement constitutes no defense against an assignee in good faith, without notice.